Title: Thomas Jefferson to Charles W. Goldsborough, 9 February 1815
From: Jefferson, Thomas
To: Goldsborough, Charles W.


          Sir  Monticello Feb. 9. 15.
          I thank you for the information of your letter of Jan. 19. on the subject of the newly improved looms; but the extent of my manufactures is merely the cloathing my family which employs two common looms with the flying shuttle. I had indeed been much pleased with the beauty of the operation of Janes’s loom, which was exhibited, by the purchaser of his patent right for this state, at our Courthouse in Charlottesville. had he offered them at the  price asked by the patentee in Connecticut (40.D.) he might have sold 30. or 40. that day; but asking 80. or 100.D. he did not sell a single one, nor will he as many, I think, in the whole state for after all, it only gives a useless holliday to one hand and both feet. Cooper’s Emporium suggested the first doubt that it was no invention of Janes, and a letter from Dr Thornton mentioned mr Crosbie’s claim to it, which is more specifically stated in yours. the litigious state of the invention renders it the use of it under either claimant a little hazardous at present. whenever that shall be acknoleged, and the machine at a price which my little manufactory might justify I should certainly be disposed to get one, and to encourage my county to do the same. any future information as to these points which you may be so kind as to favor me with will be recieved with interest & thankfulness. Accept the assurance of my great respect.
          Th: Jefferson
        